DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 	Claim 7 recites the limitation: “wherein the one or more processors further execute the set of instructions to perform second authentication processing for starting communication with the information processing terminal, wherein the job execution request is received from the information processing terminal with which the second authentication processing is successful.”  Applicant’s specification does not appear to disclose a second authentication processing, as it relates to the execution of a stored job without instruction from a user to prevent the execution function from being executed, as recited in independent claim 1.  Applicant’s print processing method is disclosed at paragraphs [0078]-[0081] and Fig. 14.  There appears to be only one authentication processing, at step S1401 (paragraph [0080]).    It is requested that Applicant clearly identify the two authentication processing steps in the specification corresponding to the two authentication processing steps recited in the claims.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 2, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2019/0361635 (hereinafter “Kawanishi”).
 	Regarding claim 1, Kawanishi discloses an image forming apparatus (image forming apparatus 102 (paragraph [0032])) configured to include an execution function of performing authentication processing on a user and executing a stored job, which is stored in a storage device in association with the user based on a success of the authentication processing without an instruction from the user (image forming apparatus includes a post-authentication automatic printing function for printing print data stored in association with a user without waiting for a print instruction from the user in response to login of the user of the image forming apparatus via user authentication (paragraph [0033])), the image forming apparatus comprising:
	- one or more memories (RAM 203, ROM 204, HDD 205 (paragraph [0036])); and
	- one or more processors (CPU 202 (paragraph [0036])) that execute a set of instructions to:
	- receive a job execution request to execute a job different from the stored job from an information processing terminal (image forming apparatus receives an instruction from a user operating PC 101 to print a secure job (paragraph [0052]; Fig. 7, step S707), the secure job being different from a normal job held in the image forming apparatus (paragraph [0051]; Fig. 7, step S705); these steps performed in a conventional post-authentication printing process (paragraph [0049]) are identically performing in the process taught by Kawanishi (paragraph [0059]; Fig. 8, steps S807, S805)); and 
	- in a case where the job execution request is received and the authentication processing using user information included in the job execution request is successful, control execution of the execution function of executing the stored job without the instruction from the user to prevent the execution function from being executed (when user authentication succeeds, the user can log in to the image forming apparatus (paragraph [0086]; Fig. 21, step S2101); job management unit 307 determines whether to perform the post-authentication automatic printing (paragraph [0087]; Fig. 21, step S2103)); in a case where the post-authentication automatic printing is not performed (“NO” at Fig. 21, step S2103), following steps for performing printing of a print-instructed job (whether secure or unsecured) are executed, without a user instruction to prevent execution of the held normal jobs (Fig. 21, steps S2104-S2110)).
 	Regarding claim 2, Kawanishi discloses: wherein the one or more processors further execute the set of instructions to determine whether to control the execution of the execution function to prevent the execution function from being executed (Fig. 21 flowchart, including step of determining whether or not to perform post-authentication automatic printing (step S2103), executed by the CPU of the image forming apparatus (paragraph [0085])).
 	Regarding claim 5, Kawanishi discloses: wherein the one or more processors further execute the set of instructions to, in the case where the job execution request is received and the authentication processing using the user information included in the job execution request is successful, execute the job related to the job execution request (when the secure job to be printed is received at the image forming apparatus (Fig. 8, step S807) and authentication of the user is successful (Fig. 21, step S2101), and the post-authentication automatic printing is not performed (“NO” at Fig. 21, step S2103), following steps for performing printing of a print-instructed job (whether secure or unsecured) are executed (Fig. 21, steps S2104-S2110).
 	Regarding claim 8, Kawanishi discloses a control method for an image forming apparatus (image forming apparatus 102 (paragraph [0032])) that includes an execution function of performing authentication processing on a user and executing a stored job, which is stored in a storage device in association with the user based on a success of the authentication processing without an instruction from the user (image forming apparatus includes a post-authentication automatic printing function for printing print data stored in association with a user without waiting for a print instruction from the user in response to login of the user of the image forming apparatus via user authentication (paragraph [0033])), the control method comprising:
	- receiving a job execution request to execute a job different from the stored job from an information processing terminal (image forming apparatus receives an instruction from a user operating PC 101 to print a secure job (paragraph [0052]; Fig. 7, step S707), the secure job being different from a normal job held in the image forming apparatus (paragraph [0051]; Fig. 7, step S705); these steps performed in a conventional post-authentication printing process (paragraph [0049]) are identically performing in the process taught by Kawanishi (paragraph [0059]; Fig. 8, steps S807, S805)); and
	- in a case where the job execution request is received and the authentication processing using user information included in the job execution request is successful, controlling execution of the execution function of executing the stored job without the instruction from the user to prevent the execution function from being executed (when user authentication succeeds, the user can log in to the image forming apparatus (paragraph [0086]; Fig. 21, step S2101); job management unit 307 determines whether to perform the post-authentication automatic printing (paragraph [0087]; Fig. 21, step S2103)); in a case where the post-authentication automatic printing is not performed (“NO” at Fig. 21, step S2103), following steps for performing printing of a print-instructed job (whether secure or unsecured) are executed, without a user instruction to prevent execution of the held normal jobs (Fig. 21, steps S2104-S2110)).
	Regarding claim 9, Kawanishi discloses a non-transitory computer readable storage medium on which is stored a computer program for making a computer execute a control method for an image forming apparatus (image forming apparatus 102 (paragraph [0032])) that includes an execution function of performing authentication processing on a user and executing a stored job, which is stored in a storage device in association with the user based on a success of the authentication processing without an instruction from the user (image forming apparatus includes a post-authentication automatic printing function for printing print data stored in association with a user without waiting for a print instruction from the user in response to login of the user of the image forming apparatus via user authentication (paragraph [0033])), the control method comprising:
	- receiving a job execution request to execute a job different from the stored job from an information processing terminal (image forming apparatus receives an instruction from a user operating PC 101 to print a secure job (paragraph [0052]; Fig. 7, step S707), the secure job being different from a normal job held in the image forming apparatus (paragraph [0051]; Fig. 7, step S705); these steps performed in a conventional post-authentication printing process (paragraph [0049]) are identically performing in the process taught by Kawanishi (paragraph [0059]; Fig. 8, steps S807, S805)); and
	- in a case where the job execution request is received and the authentication processing using user information included in the job execution request is successful, controlling execution of the execution function of executing the stored job without the instruction from the user to prevent the execution function from being executed (when user authentication succeeds, the user can log in to the image forming apparatus (paragraph [0086]; Fig. 21, step S2101); job management unit 307 determines whether to perform the post-authentication automatic printing (paragraph [0087]; Fig. 21, step S2103)); in a case where the post-authentication automatic printing is not performed (“NO” at Fig. 21, step S2103), following steps for performing printing of a print-instructed job (whether secure or unsecured) are executed, without a user instruction to prevent execution of the held normal jobs (Fig. 21, steps S2104-S2110)).
Allowable Subject Matter
10.	Claims 3, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 3, the cited prior art fails to disclose or suggest Applicant’s image forming apparatus according to claim 2, 
- wherein the job execution request includes control information for restricting execution of another job than the job related to the job execution request, and
- wherein in a case where the job execution request includes the control information for restricting the execution of another job than the job related to the job execution request, the execution of the execution function is determined to be controlled to prevent the execution function from being executed, and in a case where the job execution request does not include the control information the execution of the execution function is determined not to be controlled to prevent the execution function from being executed.
Regarding claim 4, the cited prior art fails to disclose or suggest Applicant’s image forming apparatus according to claim 2, wherein in a case where the job execution request includes identification information about the information processing terminal from which the job execution request is transmitted, the execution of the execution function is determined to be controlled to prevent the execution function from being executed, and in a case where the job execution request does not include the identification information about the information processing terminal, the execution of the execution function is determined not to be controlled to prevent the execution function from being executed.
Regarding claim 6, the cited prior art fails to disclose or suggest Applicant’s image forming apparatus according to claim 5, wherein in a case where the stored job is a stored print job and an execution instruction for the stored print job is accepted from the information processing terminal after the job related to the job execution request is executed, the stored print job is executed.
Regarding claim 7, the cited prior art fails to disclose or suggest Applicant’s image forming apparatus according to claim 1, wherein the one or more processors further execute the set of instructions to perform second authentication processing for starting communication with the information processing terminal, 
- wherein the job execution request is received from the information processing terminal with which the second authentication processing is successful.
 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677